Citation Nr: 0533026	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  99-04 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gout of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  He also had periods of active duty training (ACDUTRA) 
and inactive duty training (INACDUTRA) with the U.S. Army 
Reserve.  This claim arises from a period of ACDUTRA from 
October 21, 1997 through November 4, 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

In February 2002, the appellant was scheduled for a hearing 
before the undersigned Veterans Law Judge at the RO, but he 
failed without explanation to report.  His request for a 
hearing before a member of the Board is therefore considered 
withdrawn.  See 38 C.F.R. § 20.702(d), 20.704(d) (2005).

In April 2002, the Board undertook evidentiary development 
pursuant to the now-invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  In September 2003, the Board remanded the case to 
enable the RO to review the additional evidence as well as to 
schedule a VA examination.


FINDINGS OF FACT

Gout of the right first metatarsophalangeal joint was 
initially manifested during a period of ACDUTRA.


CONCLUSION OF LAW

Gout of the right first metatarsophalangeal joint was 
incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met. 

Analysis.  Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303(a).  

Veteran status is the first element required for a claim for 
disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.1(d).

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1) (2005).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA, the appellant must establish a 
service-connected disability in order to achieve status as a 
veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, established that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that service connection for gout of the 
right foot is warranted because during ACDUTRA in October 
1997 his right great toe began to hurt and swelled after 
jumping off a truck, standing, and walking.  A service 
medical entry noted the veteran did not report any accidents 
or trauma to the foot.  He reported that the foot had been 
painful for three days.  The initial impression was gout, but 
this was later changed to probable gout of the right first 
metatarsophalangeal joint.  Gout was confirmed subsequent to 
ACDUTRA by a private examiner in November 1997.  

The medical records include prior reserve medical records 
which contain some unrelated foot complaints.  They do not 
reveal any evidence of gout prior to ACDUTRA in October 1997.

The veteran was afforded a VA examination in February 2004 to 
determine the etiology of his gout of the right foot.  The 
examiner reviewed the claims file.  He noted that both feet 
appeared normal except for the metatarsophalangeal joint of 
the right foot which appeared to be one third larger than the 
left.  It was very tender and slightly red.  X-rays did not 
reveal any bony abnormalities.  The diagnosis was gout, right 
great toe, metatarsophalangeal joint.  The examiner opined 
that it was at least as likely as not that the currently 
diagnosed gout of the right foot was related to the episode 
of gout the veteran had while on duty in October 1997.

In this case, the Board finds that the veteran's gout of the 
right first metatarsophalangeal joint was at least as likely 
as not incurred during ACDUTRA in October 21, 1997, through 
November 4, 1997.  Resolving reasonable doubt in favor of the 
veteran, the Board finds these facts provide a plausible 
basis to conclude that the current gout of the veteran's 
right first metatarsophalangeal joint was incurred during 
ACDUTRA.


ORDER

Service connection for gout of the right first 
metatarsophalangeal joint is granted.


__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


